          Case 1:20-cr-00151-NONE-SKO Document 12 Filed 10/06/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00151-NONE-SKO
12                                 Plaintiff,
                                                         STIPULATION TO CONTINUE STATUS
13                          v.                           CONFERENCE AND REGARDING
                                                         EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   JOSE FERNANDO GOMEZ-MOREIRA,                        TRIAL ACT; FINDINGS AND ORDER
15                                Defendant.
16

17          This case was previously scheduled for a status conference on October 7, 2020. On May 13,

18 2020, this Court issued General Order 618, which indefinitely continues the prior suspension of all jury

19 trials in the Eastern District of California and the prior courthouse closures as set forth in General Order

20 617. These and previous General Orders were entered to address public health concerns related to
21 COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00151-NONE-SKO Document 12 Filed 10/06/20 Page 2 of 4


 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial.” Id.
10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4).

22                                              STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

24 through their counsels of record, hereby stipulate as follows.

25          1.      This case was previously set for a first status conference on October 7, 2020.

26          2.      By this stipulation, the parties now move to continue the status conference until

27 November 4, 2020, and to exclude time between October 7, 2020 and November 4, 2020, under Local

28 Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00151-NONE-SKO Document 12 Filed 10/06/20 Page 3 of 4


 1          3.     The parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case has

 3          been either produced directly to counsel and/or made available for inspection and copying.

 4                 b)      Counsel for defendant desires additional time to review discovery and consult

 5          with his client about a possible resolution in this case.

 6                 c)      Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                 d)      The government does not object to the continuance.

10                 e)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of October 2, 2020 to October 21,

15          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
21 must commence.

22          IT IS SO STIPULATED.

23

24
      Dated: October 5, 2020                                  MCGREGOR W. SCOTT
25                                                            United States Attorney
26
                                                              /s/ LAURA D. WITHERS
27                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00151-NONE-SKO Document 12 Filed 10/06/20 Page 4 of 4


 1   Dated: October 5, 2020                          /s/ Benjamin Gerson
                                                     BENJAMIN GERSON
 2                                                   Counsel for Defendant
                                                     JOSE FERNANDO GOMEZ-
 3                                                   MOREIRA
 4

 5                                       FINDINGS AND ORDER
 6
     IT IS SO ORDERED.
 7

 8 Dated:     October 6, 2020                           /s/   Sheila K. Oberto   .
                                                UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
30    PERIODS UNDER SPEEDY TRIAL ACT
